Title: To John Adams from Alexander White, 15 January 1800
From: White, Alexander
To: Adams, John



Sir
Washington 15th. January 1800

On my return from Virginia I found in the Commissioners Office, a letter from the Secretary of the Navy dated 2d instant containing the following sentence “In a conversation with the President this morning, he mentioned to me, that he should not adopt Mr Whites advice to take for his residence one of General Washingtons houses or Mr. Carrolls, but was determined to occupy the house intended for him”
You are sensible Sir, that I have not presumed to advise the President on this subject; that I have not seen him; that I have written him but one letter, which letter simply states facts, and explains a term (by some deemed equivocal) in an Official letter;—that altho’ this letter mentions three houses, as attainable for the residence of the President, till the proper house should be finished; there is not an intimation which could lead to a preference of any one of them, Yet such was the impression made by Mr. Stodderts information on the minds of my Colleagues, that they immediately on the receipt of his letter wrote him as follows—“We are not a little surprised at the advice you mention from Mr White to the President. We hold it highly dishonourable to violate that faith which was pledged to the City Proprietors when they relinquished their property for a City—We have heretofore expressed our sentiments on this subject more at large to the President himself When it was contemplated to alter the sites of the  publick Offices; they are founded on the principles of eternal justice, and can never change, nor ought they to be deviated from, but when an absolute and inevitable necessity impels the measure.” You may believe Sir, it is an unpleasant circumstance to address you on this occasion, but when you compare the extracts above re ex’ted; with the letter which seems to have given rise to them; You must be sensible that my conduct, (to say the least) has been very unfairly stated; Yet these letters, bearing the Official stamp of the secretary of the Navy, and the Commrs will be relied on as accurate, and will I doubt not, afford ground for the exercise of much malignity,—if I am not enabled to counter-act them—for this purpose I only wish a copy of my letter written at Leesburg 13th Ulo. I most earnestly request, and cannot but flatter myself, that you will cause a copy of that letter to be transmitted to me. I am with sentiments of / the highest respect / Sir / Your most Obt Servt
Alexr. White